464 F.2d 1394
John MARTIN, Petitioner-Appellant,v.STATE OF FLORIDA, Respondent-Appellee.
No. 72-1877 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
Sept. 6, 1972.

Appeal from the United States District Court for the Southern District of Florida; James Lawrence King, Judge.
Donald Bierman, Miami, Fla., for petitioner-appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, Fla., Nelson F. Bailey, Asst. Atty. Gen., West Palm Beach, Fla., for respondent-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Appellant's contention that his Miranda warnings were insufficient is completely without merit, and his petition for habeas corpus was appropriately dismissed without an evidentiary hearing.


2
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, 431 F.2d 409, Part I (5th Cir. 1970)